Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   April 29, 2022

The Court of Appeals hereby passes the following order:

A22A1056. MICHAEL ROBERT WOMBLE v. THE STATE.

       After entering a guilty plea to multiple charges in July 2000, Michael Robert
Womble filed in March 2017 a motion for out-of-time appeal. The trial court denied
the motion, and Womble appeals that order in this appeal.1
       In a recent case, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided Mar. 15, 2022). This holding is to be applied to “all cases that are
currently on direct review or otherwise not yet final.” Id. Womble, therefore, “had
no right to file a motion for an out-of-time appeal in the trial court; his remedy, if any,
lies in habeas corpus.” Rutledge v. State, ___ Ga. ___, ___ (Case No. S21A1036,
decided Mar. 15, 2022). Rather than denying Womble’s motion, the trial court should
have dismissed it.2 See id.




       1
        Womble previously filed an appeal from the denial of his motion for out-of-
time appeal, but the case was remanded for completion of the record. See Womble v.
State, Case No. A19A0365 (remanded May 30, 2019).
       2
        We note on April 5, 2022, this Court entered an order finding that Womble
had failed to file his brief within 20 days of docketing as required by Court of
Appeals Rule 23 (a), and he was ordered to file his enumeration of errors and brief
no later than April 18, 2022. To date, Womble has not filed a brief.
      Accordingly, the trial court’s order denying the motion for out-of-time appeal
is hereby VACATED, and this appeal is hereby REMANDED to the trial court, which
is DIRECTED to enter an order dismissing the motion for out-of-time appeal.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/29/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.